Citation Nr: 0709364	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-13 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel





INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.  He served in Vietnam from December 1970 to 
November 1971.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO). 


FINDING OF FACT

The veteran does not have post-traumatic stress disorder 
based upon a verified in-service stressor.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a January 2002 letter, which was issued before initial 
consideration of the claim on appeal.  In it, VA informed the 
veteran that it would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that VA was responsible for 
obtaining any relevant records from a federal government 
agency.  The veteran was also informed of the types of 
evidence needed in a claim for service connection.  Finally, 
VA essentially asked the veteran to submit any evidence he 
had in his possession that pertained to the claim.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
notice to the veteran did not include the type of evidence 
necessary to establish a disability rating or effective date 
once service connection is awarded; however, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision on this claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Specifically, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  Nevertheless, the 
veteran received a notice addressing all five elements in a 
March 2006 letter.

In connection with the duty to assist, VA has obtained VA 
treatment records and service personnel records.  The 
veteran, however, has failed to assist VA in connection with 
his claim.  See 38 C.F.R. § 3.159(c)(1)(i) (claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records from department custodians).  Specifically, 
VA requested several times that the veteran submit a 
statement identifying the stressor or stressors that he felt 
caused his post-traumatic stress disorder multiple times, and 
the veteran has failed to provide such statement.  For 
example, in the January 2002 letter, VA explained that it 
would need to obtain evidence of the veteran's in-service 
stressor or stressors and asked the veteran to complete the 
enclosed post-traumatic stress disorder questionnaire.  The 
veteran did not respond to the letter.  In April 2002, when 
informing the veteran that VA had awarded him compensation 
benefits for other disabilities, VA told the veteran that it 
had previously requested evidence of a combat stressor to 
support his claim for post-traumatic stress disorder.  It 
noted that his DD214 showed when he served in Vietnam and 
that there was medical evidence of a diagnosis of post-
traumatic stress disorder, but stated it still needed 
evidence of the veteran's in-service stressor and enclosed a 
questionnaire for the veteran to complete.  The veteran did 
not respond, and VA issued the September 2002 rating decision 
that denied service connection for post-traumatic stress 
disorder, and the veteran filed a notice of disagreement.  

In the February 2004 statement of the case, the RO explained 
that the veteran had not submitted detailed information 
regarding the military experiences that caused post-traumatic 
stress disorder.  The veteran responded in his VA Form 9, 
Appeal to the Board, that he had to pull guard duty and that 
his base was attacked a few times and that he witnessed a few 
injuries.  He also stated he witnessed a helicopter crash 
that killed approximately three people.  The veteran argued 
that VA did not attempt to verify his stressor.  In a 
November 2004 supplemental statement of the case, the RO 
explained that the statement the veteran made in his VA Form 
9 was not sufficient enough for it to verify the stressors 
and asked for "[d]etailed information" such as "specific 
dates of the incident" within a three-month period, the 
location of the incident, and the names of others involved in 
the incident.  It noted that while the veteran provided the 
location of the in-service stressors, he had not provided 
specific dates or the names of other individuals involved.  
It further noted it could not verify his stressors without 
such evidence and continued to deny the veteran's claim.  

In a September 2004 statement, the veteran alleged that the 
RO had not provided him with assistance as required by law.  
He attached a picture of the "remains of a Huey near the 
runway at Quan Long," and stated that it was the picture of 
the helicopter crash he witnessed.  In a January 2005 letter, 
VA informed the veteran that post-traumatic stress disorder 
involved a particular life-threatening episode that occurred 
in combat.  It listed the awards and decorations that would 
indicate the veteran had engaged in combat.  

In March 2005, VA sent a request to the appropriate facility 
in an attempt to verify the veteran's stressors.  It picked a 
three-month period to have the facility verify the helicopter 
crash and the incoming rocket/mortar attacks.  The veteran 
had never provided VA with any dates that the incidents 
occurred (although he noted he had been at the location where 
these incidents occurred for three to four months), and thus 
VA had to submit an approximate time period based on when the 
veteran was in Vietnam.  A response was received, but the 
facility was unable to verify the helicopter crash and 
requested more detailed information.  It was able to verify 
that Quan Long base came under hostile fire from the enemy in 
February 1971 where one crewman was killed.  

In a June 2005 letter, VA informed the veteran that it needed 
specific details of the in-service incident(s), including the 
date, place, unit of assignment, a description of the event, 
and other identifying information.  It noted that "[a]t a 
minimum, the claim must indicate the location and approximate 
time (a 2-month specific date range) of the stressful 
event(s) in question, and the unit of assignment at the time 
of the stressful event occurred."  It reiterated that this 
information was necessary to verify the veteran's stressor(s) 
and that the failure to respond may result in a denial of the 
claim.  The record reflects that the veteran did not respond.

In September 2005, VA sent the veteran another letter asking 
for the information regarding the veteran's in-service 
stressor(s) and the importance of submitting this information 
and how his claim could be denied if he failed to provide the 
information.  The veteran did not respond to this letter.

In this case, the Board finds that the veteran has failed to 
assist VA in verifying his stressors, as required by 
regulation, see 38 C.F.R. § 3.159(c)(1)(i), and that the VA 
need not take any further action to verify the veteran's 
stressors.  The veteran was in Vietnam for less than one 
year, and he has stated he was at the location where the 
events occurred for only three to four months.  If these 
events were so traumatic for him, it would seem likely he 
would be able to identify a period of time when the incidents 
occurred.  He should at a bare minimum be able to identify 
the season of the year when the alleged event took place.  He 
has not provided such information despite repeated requests 
for such info.  The duty to assist is not a one-way street, 
and the Board finds that the veteran has failed to cooperate 
in the development of his claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

VA has not provided the veteran with an examination in 
connection with the claim for service connection for post-
traumatic stress disorder; however, the Board finds that an 
examination was not necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  Under the 
law, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  Id. at (d)(2)(A)-(C); see also 38 C.F.R. 
§ 3.159(c)(4) (2006).

The evidence of record shows that the veteran has a diagnosis 
of post-traumatic stress disorder, which diagnosis was based 
on the veteran reporting having witnessed a helicopter crash, 
which stressor was not verified.  As described above, the 
veteran has not assisted with the verification of the 
helicopter crash or the mortar attacks.  As the veteran has 
chosen to not assist VA with the development of the claim, 
the Board finds that an examination is not warranted in this 
case and would serve no purpose, as a claim for service 
connection for post-traumatic stress disorder must include a 
verified stressor.  See 38 C.F.R. § 3.304(f).

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Merits Analysis

The veteran asserts he has post-traumatic stress disorder due 
to having witnessed a helicopter crash in service that killed 
three crewman.  He also states that while he as a clerk 
typist, he had to pull guard duty and that his base was 
attacked a few times, and he witnessed injuries.  The veteran 
noted that these stressors occurred at "Ca Mau" base and 
that he was on that base for three to four months and that he 
has a Combat Infantry Badge (CIB).  There is no objective 
evidence on file to confirm that a CIB was ever awarded to 
this veteran.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a) (2006).  Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of post-traumatic stress disorder will vary depending upon 
whether the veteran engaged in "combat with the enemy."  If 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence, and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, the alleged stressor is not combat related, then 
the claimant's lay statements, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the statements.  See Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); see also Zarycki, 6 Vet. App. at 98, Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for post-traumatic stress 
disorder.  Initially, the Board acknowledges that the veteran 
has received a competent diagnosis of post-traumatic stress 
disorder that has been attributed to the helicopter crash.  
Specifically, in an October 2000 VA outpatient treatment 
report, the veteran had reported witnessing a helicopter 
crash which resulted in the death of three crewman.  The 
psychologist reported the veteran's symptoms and stated that 
the results of the psychiatric evaluation "support a 
diagnosis of combat-related" post-traumatic stress disorder.  
He noted that the veteran's DD214 was not available.  
Therefore, the psychologist diagnosed post-traumatic stress 
disorder and attributed to an in-service stressor.  
Regardless of the diagnosis and medical opinion, the Board is 
unable to accept the diagnosis as based upon a confirmed 
stressor because the record does not otherwise contain 
independent evidence which confirms the veteran's account of 
in-service stressor.

While the veteran claimed he received the Combat 
Infantryman's Badge, as noted, there is nothing in the record 
to substantiate the veteran's receipt of such award, 
including the veteran's DD214 and service personnel records.  
Since the veteran did not engage in combat with the enemy, 
there must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection for post-traumatic stress disorder.  As 
described in detail above, VA attempted to assist the veteran 
in verifying his in-service stressors; however, the veteran 
has not assisted VA.  The veteran claims he was on a base for 
three to four months and during that time he witnessed a 
helicopter crash that killed three crewman and mortar 
attacks, yet he has not provided VA with the dates of these 
occurrences, even though he has been asked numerous times for 
such information.  What evidence is in the claims file does 
not support a finding that the veteran engaged in combat.

Here, the only evidence that supports the veteran's 
allegation of the in-service stressors is his statements, to 
include his reporting the history of the incident to an 
examiner when being evaluated.  The veteran's statements, by 
themselves, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Moreau, 9 Vet. App. 389; Dizoglio, 9 Vet. App. 
at 166.  

Therefore, the veteran's claim for service connection for 
post-traumatic stress disorder fails on the basis that all of 
the elements required for such a showing under 38 C.F.R. 
§ 3.304(f) have not been met.  Thus, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for post-traumatic stress disorder is 
denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


